Citation Nr: 1519895	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  13-15 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for chest pain.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2007 to September 2011.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The Veteran provided testimony at an October 2014 videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing has been associated with the Veteran's claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that the Veteran was afforded a VA examination with respect to his claimed chest condition.  However, as explained by the Veteran at his November 2014 hearing, this examination focused on a potential heart related condition.  The Veteran has stated that his claimed condition is a musculoskeletal one.  As a result, the Board finds that a VA examination to determine the etiology of any diagnosed musculoskeletal chest condition is warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In making this determination, the Board notes that there is evidence the Veteran was scheduled for and missed a VA examination regarding a musculoskeletal chest condition.  However, at his hearing the Veteran claimed he never received proper notification of such examination.  The Board has no reason to question the Veteran's assertion.

Accordingly, the case is REMANDED for the following action:

1.  Send notice to the Veteran requesting that he identify any additional private or VA treatment records for his claimed condition.  Request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records.  

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file. 

2.  Return the claims file to an examiner of appropriate knowledge and expertise to determine the etiology of the Veteran's claimed musculoskeletal chest condition.  

The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination and/or opinion.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  

Based on a review of the record, the examiner should:

a)  If possible, provide a specific diagnosis of any musculoskeletal chest condition.

b)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed chest condition is causally or etiologically related to the Veteran's period of active service.

A complete rationale for any opinion expressed should be provided in a legible report.  In doing so, the examiner should reconcile any contrary medical evidence of record.  

3.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A.C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




